NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                      AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON ARMANDO FOLGAR,                          No.    15-71072

                Petitioner,                     Agency No. A094-290-134

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Nelson Folgar, a native and citizen of Honduras, petitions for review of an

immigration judge’s (“IJ”) order affirming an asylum officer’s negative reasonable

fear determination. We have jurisdiction under 8 U.S.C. § 1252(a)(1), and we

deny the petition.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “We review the IJ’s determination that [Folgar] did not establish a

reasonable fear of persecution or torture for substantial evidence.” Bartolome v.

Sessions, 904 F.3d 803, 811 (9th Cir. 2018). Substantial evidence supports the IJ’s

conclusion that Folgar failed to establish that he was or would be persecuted on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”);

see also Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular group, “[t]he applicant must ‘establish that

the group is (1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially distinct within the

society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA

2014))). “Similarly, [Folgar] failed to provide any evidence that he would be or

was in danger of being tortured with the acquiescence of the government.”

Bartolome, 904 F.3d at 814.

      PETITION FOR REVIEW DENIED.




                                           2                                     15-71072